Citation Nr: 0934756	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder, 
depression and schizophrenia. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1951 to November 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied service connection 
for posttraumatic stress disorder (PTSD) and depression.  The 
Veteran perfected an appeal of this decision. 

In October 2005, the Veteran presented testimony at a 
personal hearing conducted at the Lincoln RO before a Hearing 
Officer.  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In a June 2006 decision, the Board denied the Veteran's 
claim.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In a 
Memorandum Decision dated May 8, 2008, the Court vacated the 
Board's decision and remanded the case.  The Court's Judgment 
was entered on June 2, 2008.  The Court's decision will be 
discussed at greater length below.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.

Issue not on appeal

In the above-mentioned June 2006 decision, the Board also 
denied the Veteran's claim of entitlement to service 
connection for a skin disability of the head, to include 
injury to the scalp with tissue and hair loss.  The Board's 
denial of service connection was affirmed by the Court's June 
2006 memorandum decision and is no longer in appellate 
status. 




REMAND

The Court's May 2008 Memorandum Decision noted that the Board 
"erroneously narrowed the focus of its discussion to whether 
the [Veteran] had a diagnosis of PTSD and failed to address 
whether he had depression, schizophrenia, or some other 
psychiatric disability related to service."  Based on the 
Board's failure to address the evidence that recognized 
depression and schizophrenia, the Court remanded the issue 
and instructed the Board to determine whether the Veteran is 
entitled to a VA medical examination.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

In this case the Veteran has been diagnosed with 
schizophrenia, paranoid type and depression.  McLendon 
element (1) has therefore been satisfied. 

With respect to McLendon element (2), the Veteran has made 
various statements that his psychiatric disabilities are the 
result of "people needling him unnecessarily and talking 
about him behind his back."  See the April 1984 VA 
examination report.  The Veteran has also indicated that his 
disabilities are a result of a head injury sustained in 
service.  See, e.g., the October 2005 regional office 
hearing.  For the sake of this remand only, the Board will 
assume that the Veteran's statements are credible.  McLendon 
element (2) has therefore been met.

Concerning element (3), the Veteran was diagnosed with 
schizophrenia in 1957, less than three years after separating 
from service.  In an April 2005 behavioral Health Services 
note, J.S., M.S. documented that the Veteran's sister had 
stated that he came back from the service "a much different 
person than he had been before."  Element (3) has therefore 
been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern whether the Veteran's diagnosed psychiatric 
disabilities are related to his military service.  
Accordingly, McLendon element (4), and therefore all 
elements, have been met. 

The Court's May 2008 memorandum decision also stated that the 
Veteran "was not provided notice of the type of evidence 
necessary to establish a disability rating or effective 
date."  While the Court noted that the failure to provide 
the Veteran with such notice did not result in any prejudice 
since his claims had been denied, it was observed that 
service connection may be granted on remand and therefore the 
Board "must ensure that the [Veteran] is provided with 
appropriate VCAA notice as to [his] claim." 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice, which complies 
with the notification requirements 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should then arrange for the 
Veteran to be afforded a psychiatric 
examination by an appropriate specialist.  
After a review of the file and the 
administration of any psychological 
testing deemed to be necessary, the 
examiner should render a diagnosis as to 
each current psychiatric disability found 
to be present.  If any psychiatric 
disability exists (to include any organic 
disability), the examiner should state 
whether it is as likely as not due to the 
Veteran's military service. A report 
should be prepared and associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should then readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

